Title: Ratification of the Second Dutch Loan, 1 February 1785
From: Lee, Richard Henry
To: 


        
          Duplicate
          [1 February 1785]
        
        Be it remembered that the within Contract or engagement entered into by the Honourable John Adams Esquire Minister Plenipotentiary of the United states of America to their High Mightinesses the Lords—the States General of the United Netherlands, in behalf of the said states with Messieurs Wilhem & Jan Willink, Nicolaas & Jacob Van Staphorst and de la Lande & Fynje and their Successors and assignees for a Loan of Two Millions of Guilders dated at the Hague, March the ninth 1784 hath been read in Congress, approved and ratified and declared obligatory on the United States of America.—
        Done in the City Hall in the City of New York by the United States in Congress assembled this first day of February in the Year

of our Lord One thousand Seven Hundred and Eighty five, and in the Ninth Year of our Sovereignty and Independence.—
        
          Richard Henry Lee. P.Cha Thomson secy:
        
      